Chief Judge Fuld (concurring).
I agree with Judge Keating and would simply add that we are not, contrary to intimations in the dissenting opinion, “ accept [ing] future traffic noise as an element. of consequential damage ” (p. 414) in “ quite unrestricted form ” (p. 415).
*414The essential factor which distinguishes the case before us from the general run of cases — and, perhaps, relates it to those involving hospitals and cemeteries (see, e.g., Mount Hope Cemetery Assn. v. State of New York, 11 A D 2d 303, 313, affd. 10 N Y 2d 752) — is the quietude, the tranquility and the privacy of the property, qualities which the claimant prized and desired and which undoubtedly are items that would be taken into account by an owner and a prospective purchaser in fixing the property’s market value.